PER CURIAM.
This is an appeal from a revocation of probation. Appellant argues that the revocation was based on conduct not charged in the affidavit of violation of probation.
It is important that even a criminal be assured that the justice system works fairly and impartially. The State should make every effort to assure that it does. Here, the activities which the Court forbade were initiated by the State and, regardless of how commendable the motive and results might have been, the State should not have engaged in those activities under the circumstances. It appears these forbidden activities influenced the Court in the revocation of appellant’s probation.
Under the totality of the circumstances in this case, probation was improperly revoked. Accordingly, we reverse the revocation and order that appellant be reinstated to probation.
MILLS, Acting C. J., and SMITH and MELVIN, JJ., concur.